Citation Nr: 1534474	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  08-09 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968 and November 1968 to August 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

A hearing was held before the Board in October 2009 to address the issue of whether new and material evidence was presented in order to reopen the claim for service connection for a back disability.  In an October 2014 letter from the Board, the Veteran was advised that the Veterans Law Judge who conducted the hearing is no longer employed by the Board.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  Therefore, a new hearing was offered.  38 C.F.R. § 20.717 (2014).  However, the Veteran responded that he did not wish to appear at a hearing and to proceed with the case on the evidence of record.

In July 2012, the Board found new and material evidence had been received and the Veteran's claim for entitlement to service connection for a low back disability was reopened.  The Board also remanded the matter for further development and examination.  Thereafter, in April 2014 the Board remanded the matter again for further development and examination.


FINDING OF FACT

The evidence of record does not reflect that the Veteran's current low back disability is of service onset or otherwise related thereto.



CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in June 2006.  

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file and afforded the Veteran with adequate examinations.  The examiners considered the relevant history, provided a detailed description of that condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In summary, the Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of the claim.


Merits

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish service connection, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The August 2012 and June 2014 VA examiners diagnosed the Veteran with lumbosacral strain and intervertebral disc syndrome, as well as post laminectomy syndrome.  These diagnoses satisfy the first prong of the service connection claim.

Relating to the in-service incurrence of the injury, the June 1968 Report of Medical Examination for purposes of separation indicated normal upper and lower extremities as well as a normal spine.  Moreover, the June 1968 Report of Medical History for purposes of separation did not report any issues with his back.  In fact, the Veteran indicated he did not have recurrent back pain.

The Report of Medical Examination for purposes of separation dated August 1971, for the Veteran's second period of active duty service, similarly indicated normal upper and lower extremities as well as a normal spine.  Moreover, the Veteran reported that he was in good health on the Report of Medical History for purposes of separation.

In-service treatment notations, beginning in June 1967, indicate the Veteran received treatment for back pain.  Similarly, a July 1967 medical record indicates the Veteran had a mild back strain.  Another July 1967 medical record stated the Veteran was lifting cables and felt some back pain.  The pain has been an ache and has radiated into his hip.  Thereafter, a November 1967 treatment note stated the Veteran has been complaining since June 1967 of back pain.  No limitation of motion and no pain on leg rising was noted but there was soreness.  There are no additional treatment notations regarding the Veteran's back while in service.

A VA examination was performed in August 2012.  The examiner diagnosed the Veteran with post laminectomy syndrome.  In addition, in the medical history section of the examination, a history of chronic low back pain for the Veteran was noted since 1969.  However, the examiner opined the back disability was less likely than not incurred in or caused by his service.  In support of the opinion, the examiner stated the Veteran was diagnosed with status post L3-L4 hemilaminectomy and the records do not establish a link between that condition and military service. 

Another VA examination was performed in June 2014.  The examiner diagnosed the Veteran with lumbosacral strain and intervertebral disc syndrome.  However, no medical opinion regarding the etiology of the low back disability or possible connection with the Veteran's service was rendered.

Therefore, an August 2014 VA examination addendum to the June 2014 examination was obtained.  This addendum provided the medical opinion that the Veteran's back pain status post laminectomy is less likely than not related to service.  The examiner supported this opinion by stating there is no evidence of degenerative disc disease noted in the service treatment record and further indicated the Veteran was on disability starting in 1990 due to a back condition as a result of a motor vehicle accident.

The Board finds the August 2012 and August 2014 addendum opinions to be well reasoned and thorough, having considered the entire record, including service treatment records, as well as the Veteran's historical accounts and providing specific medical evidence for the opinions rendered.  Therefore, the August 2012 and August 2014 examination reports warrant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

The Board acknowledges that the Veteran suffered a back injury in 1967 while in service.  However, the Veteran's most recent Report of Medical Examination for purposes of separation dated August 1971 did not indicate any issues with recurrent back pain or injury.  This evidence, along with the August 2012 and August 2014 VA examiner's negative nexus opinions, is evidence against a finding that the nexus element is met.  

The Board has also considered the Veteran's opinion that his low back disability is related to the injury he sustained in service and his reports of continued back pain.  However, as previously indicated, there was no notation of recurrent back pain in the Veteran's August 1971 Report of Medical Examination for purposes of separation nor are there records of continued medical treatment for the Veteran's back pain following his service.  

Although it is error to categorically reject a non-expert (layperson) nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the United States Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding. Id. 

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the United States Court of Appeals for Veterans Claims has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  In the present case, the etiology of the Veteran's low back disability is a question that requires medical training, and the Veteran is not competent to offer an opinion on this matter.  No competent medical opinion in support of the claim has been presented.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a low back disability.  Therefore, this claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


